DETAILED ACTION
This office action response the amendment application on 03/26/2021.
Claims 1-15, and 17-19 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This communication is in response to the amendments filed on March 26, 2021. Claims 1, 15, and 17 have been amended. Claim 16, and 20-14 are cancelled. Claim 1-15, and 17-19 are currently pending and have been considered below.
Response to Arguments
Applicant's arguments filed March 26th, 2021 have been fully considered but they are not persuasive.
The applicant argues see pages 7-8, of the Remarks that CHO, Jeong and Deng fails to show or suggest the element of “the at least one information block indicating resources for a random-access procedure including one or more first resources for a random-access preamble and one or more second resources for data” as set forth in claim 1, 7, 15, and 17. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. Moreover, the main argument of the applicant shows the system information (information blocks) described in Cho do not indicate resources for low latency data transmission. The above response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the 
Thus, the combination of CHO, Jeong and Deng meets the scope of the claimed limitation as currently presented.

Applicant’s arguments with respect to claims 1, 15, and 17 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S. Patent Application Publication No. 2018/0070237), (“Cho”, hereinafter), in view of Einhaus et al. (U.S. Patent Application Publication No. 2018/0302915), (“Einhaus”, hereinafter).
As per Claim 1, Cho discloses a device comprising control circuitry configured to: 
receive at least one information block from a network node of a network ([see, the UE receives system information from the eNB (S1302), [0010, 0185], and Fig. 13:S1302]), the at least one information block indicating resources for a random-access procedure ([see, a random access procedure with the terminal based on the system information disclosed, [0189], and Fig. 13]), including one or more first resources for a random-access preamble ([see, wherein a random access procedure with the terminal based on the system information, first resource information and second resource information disclosed, [0189], and Fig. 13:S1306]), and one or more second resources 
after receiving the at least one information block: 
transmit a preamble for the random-access procedure to the network node using the one or more first resources ([see, the UE transmits a preamble S503 through a physical random access channel (PRACH), [0114], and Fig. 5]), and 
after receiving the at least one information block: 
transmit data to the network node using the one or more second resources ([see, wherein the transmission uplink control information (UCI), the UCI can be transmitted through the PUSCH and traffic data have to be transmitted at the same time, [0117], and Fig. 5]).  
Cho doesn’t appear explicitly disclose: the one or more second resources being offset from the one or more first resources by a time gap. 
However, Einhaus discloses the one or more second resources being offset from the one or more first resources by a time gap ([see, e.g., wherein the scheduling of uplink transmission timing at the user equipment, create a time gap between two directly-subsequent uplink transmissions discloses  [0114], and Fig. 2]). 
In view of the above, having the system of Cho and then given the well-established teaching of Einhaus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Einhaus. The motivation for doing so would have been to provide scheduled uplink transmission results optimizing highly efficient control signaling structure is achieved (Einhaus, ¶ [0005]).
As per Claim 6, Cho and Einhaus and Jeong disclose the device of claim 1, and Cho further discloses wherein the data is indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure ([see, e.g., the network to the UE through a downlink transport channel, the downlink transport channel include a broadcast channel (BCH) for transmitting system information, include a random access channel (RACH) [0109, 0220-0224]).  
As per Claim 15, is the method claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 15 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 1.
	As per Claim 17, Cho discloses a network node comprising control circuitry configured to: 
transmit at least one information block indicating resources for a random- access procedure ([see, the UE receives system information from the eNB (S1302), a random access procedure with the terminal based on the system information disclosed, [0010, 0189], and Fig. 13]), including one or more first resources for a random-access preamble ([see, the UE transmits a preamble S503 disclosed, [0114, 0189], and Fig. 13]), and one or more second resources for data ([see, first resource information and second resource information disclosed, [0189], and Fig. 13]), after transmitting the at least one information block:
receive a preamble of the random-access procedure using the one or more first resources ([see, the UE transmits a preamble S503 through a physical random access channel (PRACH), [0114], and Fig. 5]), and

receive data using the one or more second resources ([see, wherein the transmission uplink control information (UCI), the UCI can be transmitted through the PUSCH and traffic data have to be transmitted at the same time, [0117], and Fig. 5]).  
Cho doesn’t appear explicitly disclose: the one or more second resources being offset from the one or more first resources by a time gap. 
However, Einhaus discloses the one or more second resources being offset from the one or more first resources by a time gap ([see, e.g., wherein the scheduling of uplink transmission timing at the user equipment, create a time gap between two directly-subsequent uplink transmissions discloses  [0114], and Fig. 2]). 
In view of the above, having the system of Cho and then given the well-established teaching of Einhaus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Einhaus. The motivation for doing so would have been to provide scheduled uplink transmission results optimizing highly efficient control signaling structure is achieved (Einhaus, ¶ [0005]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S. Patent Application Publication No. 2018/0070237), (“Cho”, hereinafter), in view of Einhaus, and further in view of JEONG et al. (U.S. Patent Application Publication No. 2010/0278064), (“Jeong”, hereinafter).
As per Claim 2, Cho and Einhaus disclose the device of claim 1, and Cho doesn’t appear explicitly disclose: select the preamble from a plurality of candidate preambles depending on the at least one information block, and select the one or more second resources depending on the selected preamble.
However Jeong further discloses wherein the control circuitry is further configured to: 
select the preamble from a plurality of candidate preambles depending on the at least one information block, and select the one or more second resources depending on the selected preamble ([see, e.g., wherein the UE transmits an RACH message using a TTI, a channel offset value for selecting from a specific preamble groups is disclosed, [0027-0029], and Fig. 2]).
In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Jeong. The motivation for doing so would have been to provide modification in synchronization condition results optimizing a random access procedure of a user equipment in a wireless communication system (Jeong, ¶ [0014]).
As per Claim 3, Cho and Einhaus and Jeong disclose the device of claim 2, and Cho appears to be silent to the instant claim, and however Jeong further discloses wherein the control circuitry is further configured to: 
select at least one of a frequency-division duplex (FDD) parameter, a time-division duplex (TDD) parameter, a code-division duplex (CDD) parameter ([see, e.g., network technologies of the Universal Mobile Telecommunication Service (UMTS) standard and ODFM supported, [0005, 0009]), and a space-division duplex of the one 
In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Jeong. The motivation for doing so would have been to provide modification in synchronization condition results optimizing a random access procedure of a user equipment in a wireless communication system (Jeong, ¶ [0014]).
As per Claim 4, Cho and Einhaus and Jeong disclose the device of claim 1, and Cho appears to be silent to the instant claim, and however Jeong further discloses wherein the time gap has a duration in the range of 0.1 ms - 2 ms ([see, e.g., time interval (TTI) is a unit time of data transmission, and is 1 millisecond (ms), [0111]).  
As per Claim 5, Cho and Einhaus and Jeong disclose the device of claim 1, and Cho appears to be silent to the instant claim, and however Jeong further discloses wherein the control circuitry is further configured to: determine a duration of the time gap depending on the at least one information block ([see, e.g., the 1 millisecond (ms) duration based on the time interval (TTI) is a unit time of data transmission, [0111]).  

Claims 7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S. Patent Application Publication No. 2018/0070237), (“Cho”, .
As per Claim 7, Cho discloses a device comprising control circuitry configured to: 
receive at least one information block from a network node of a network ([see, the UE receives system information from the eNB (S1302), [0010, 0185], and Fig. 13:S1302]), the at least one information block indicating one or more resources for a random-access procedure ([see, wherein a random access procedure with the terminal based on the system information, first resource information and second resource information disclosed, [0019, 0029, 0189], and Fig. 13:S1302]), transmit a preamble of the random-access procedure to the network node using the one or more resources ([see, e.g., transmits a random access preamble to the base station [0189], and Fig. 13:S1306]), and transmit data indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure to the network node using the one or more resources ([see, e.g., the network to the UE through a downlink transport channel, the downlink transport channel include a broadcast channel (BCH) for transmitting system information, include a random access channel (RACH) [0109, 0220-0224]). 
Cho doesn’t appear explicitly disclose: transmit data indicative of a suggested downlink transmit beam configuration of a downlink message. 
However, Jeong discloses transmit data indicative of a suggested downlink transmit beam configuration of a downlink message ([see, e.g., in step 211. The system information message transmit includes information on ranges of IDs of Random Access 
In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Jeong. The motivation for doing so would have been to provide modification in synchronization condition results optimizing a random access procedure of a user equipment in a wireless communication system (Jeong, ¶ [0014]).
As per Claim 12, Cho and Jeong disclose the device of claim 7, and Cho appears to be silent to the instant claim, and however Jeong further discloses wherein the control circuitry is further configured to: 
select between the random-access procedure comprising a first number of messages ([see, e.g., selected random access preamble to the ENB 203 on a RACH in step 221disclosed, [0010, 0014], and Fig. 2]) and 
a further random-access procedure comprising a second number of messages different from the first number of messages ([see, e.g., sends a random access response message containing information, [0010, 0014], and Fig. 2]), and 
select the preamble from a plurality of candidate preambles depending on said selecting between the random-access procedure and the further random-access procedure ([see, e.g., preamble selected from a specific preamble group is transmitted, [0010, 0014-0015], and Fig. 2]).
In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill 
As per Claim 13, Cho and Jeong disclose the device of claim 12, and Cho appears to be silent to the instant claim, and however Jeong further discloses wherein the control circuitry is further configured to: 
select between the random-access procedure and the further random-access procedure depending on at least one element selected from the group ([see, e.g., preamble selected from a specific preamble group is transmitted, [0010, 0014-0015], and Fig. 2]) comprising:
idle state operation of the device ([see, e.g., the UE is in an idle mode, [0010, 0014-0015], and Fig. 2]); 
availability of a-priori identification of the device; mobility level of the device ([see, e.g., the measured pathloss with a configuration value, [0014-0016], and Fig. 2]); queued uplink data; and a latency requirement of the queued uplink data ([see, e.g., reduce the mode transition delay, [0026], and Fig. 2]). 
In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Jeong. The motivation for doing so would have been to provide modification in synchronization condition results optimizing a random access procedure of a user equipment in a wireless communication system (Jeong, ¶ [0014]).
As per Claim 14, Cho and Jeong disclose the device of claim 7, and Cho further discloses wherein the control circuitry is further configured to: determine a modulation and/or a coding scheme of the data depending on the at least one information block ([see, e.g., the UE receives system information from the eNB, system information may be classified into a Mater Information Block (MIB) or a System Information Block (SIB),  (S1302) disclosed,  [0187-0191, 0274-0276]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S. Patent Application Publication No. 2018/0070237), (“Cho”, hereinafter), in view of JEONG et al. (U.S. Patent Application Publication No. 2010/0278064), (“Jeong”, hereinafter), and further in view of Deng et al. (U.S. Patent Application Publication No. 2020/0053800), (“Deng”, hereinafter). 
As per Claim 8, Cho and Jeong disclose the device of claim 7, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to: 
monitor mobility of the device, and 
determine the suggested downlink transmit beam configuration depending on said monitoring of the mobility of the device.
However, Deng discloses wherein the control circuitry is further configured to: 
monitor mobility of the device ([see, e.g., monitoring for a plurality of random access responses (RARs), [0005,  , and 
determine the suggested downlink transmit beam configuration depending on said monitoring of the mobility of the device ([see, e.g., mapping between one or more 
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]).
As per Claim 9, Cho and Jeong disclose the device of claim 7, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to: 
determine the suggested downlink transmit beam configuration depending on knowledge of a previous downlink transmit beam configuration employed by the network node for communication with the device.
However, Deng discloses determine the suggested downlink transmit beam configuration depending on knowledge of a previous downlink transmit beam configuration employed by the network node for communication with the device ([see, e.g., a downlink transmit beam that may cover a specific SCmB downlink AoD range may be linked, [0225-0226], and Fig. 17]).
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to 
As per Claim 10, Cho and Jeong disclose the device of claim 7, and Cho further discloses wherein the control circuitry is further configured to: 
receive the downlink message from the network node in response to transmission of the preamble ([see, e.g., transmits a random access preamble to the base station [0189], and Fig. 13:S1306]).
Cho doesn’t appear explicitly disclose: the downlink message being indicative of the downlink transmit beam configuration employed by the network node for transmission of the downlink message.  
However, Deng discloses the downlink message being indicative of the downlink transmit beam configuration employed by the network node for transmission of the downlink message ([see, e.g., mapping between one or more downlink transmit beams and one or more uplink receive beams, determined based on the downlink AoD range may be linked, [0225-0226], and Fig. 17]). 
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]).
As per Claim 11, Cho, Jeong, and Deng disclose the device of claim 10, and Deng further discloses wherein the control circuitry is further configured to: determine 
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S. Patent Application Publication No. 2018/0070237), (“Cho”, hereinafter), in view of Einhaus et al. (U.S. Patent Application Publication No. 2018/0302915), (“Einhaus”, hereinafter), and further in view of Deng et al. (U.S. Patent Application Publication No. 2020/0053800), (“Deng”, hereinafter).
As per Claim 18, Cho and Jeong disclose the network node of claim 17, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to: determine an uplink receive beam configuration based on reception of the preamble and during the time gap, and receive the data using the one or more second resources employing the determined uplink receive beam configuration.

In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]). 
 As per Claim 19, Cho and Jeong disclose the network node of claim 17, and Cho doesn’t appear explicitly disclose: wherein the data is indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure, wherein the control circuitry is further configured to: determine a downlink transmit beam configuration of the downlink message depending on the suggested downlink transmit beam configuration, and transmit the downlink message using the determined downlink transmit beam configuration.
However, Deng discloses wherein the data is indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure ([see, e.g., mapping between one or more downlink transmit beams and one or more uplink receive beams, determined based on the downlink AoD range may be linked, [0225-0226], and Fig. 17]), wherein the control circuitry is further configured to: 

transmit the downlink message using the determined downlink transmit beam configuration ([ see, [0247, 0258-0261], and Fig. 17]).
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468  
/PARTH PATEL/Primary Examiner, Art Unit 2468